Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered March 19, 1997, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s participation in the crime, including evidence that he engaged in the “casing” of potential victims, distracted the complainant as the codefendant took property from the complainant’s pocket, blocked the complainant’s path as he tried to pursue the codefendant, and fled with the codefendant (see, People v Harris, 213 AD2d 265, lv denied 85 NY2d 973; People v Gibson, 210 AD2d 8, lv denied 84 NY2d 1031).
Defendant’s ineffective assistance of counsel claim would require a motion pursuant to CPL 440.10 in order to develop the record further as to matters of strategy. On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708). We note that many of defendant’s attacks on trial counsel are unfounded, including his criticism of counsel for failing to object to various evidence that we find to be clearly admissible.
The court’s charge on identification was more than adequate (see, People v Whalen, 59 NY2d 273).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.